DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  Examiner believes the term "calsining" is a misspelling of the term "calcining".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the raw material" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the complete flowing raw material" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the clinker form" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the downward flowing raw material" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the homogenously clinker" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanley (US 3,202,405).
Regarding claim 1, Stanley discloses a  vertical ring shaft kiln comprising a vertical burning region having an intermediate sintering zone (Stanley 108) defined by a first wall (Stanley 20) and an opposite second wall (Stanley 22) at the vertical burning region formed in a ring shape one inside the other (see Stanley figures 1 and 2). The gap between the first wall and the second wall has a length of a predetermined distance (see Stanley figures 1 and 2).
Regarding claim 2
Regarding claim 3, Stanley as applied to claim 1 further discloses the vertical ring shaft kiln comprises a plurality of burners (Stanley col 4 ln 52- col 5 ln 10) located on the inner and outer wall (see Stanley figures 2 and 6).
Regarding claim 4, Stanley as applied to claim 3 further discloses the burners comprise nozzles (Stanley 62) for supplying pressurized fuel (Stanley col 8 ln 36-41). Stanley discloses the burners are adjustable (Stanley col 7 ln 57-62).
Regarding claim 5, Stanley as applied to claim 4 further discloses the nozzle assembly injects fuel, air, and recirculated exhaust gas into the sintering zone (Stanley col 9 ln 37-51).
Regarding claim 6, Stanley as applied to claim 5 further discloses the burners operate at a temperature of up to 4000 degrees Fahrenheit which corresponds to 2200 degrees Celsius (Stanley col 8 ln 16-60) and further discloses the temperature distribution is homogenous (Stanley col 9 ln 52-59).
Regarding claim 8, the recited claim limitations are for the raw material and not the claimed furnace. Therefore they are interpreted as an intended use of the furnace. Further, Stanley’s kiln as applied to claim 1 would be capable of the recited function of accepting a raw material bonded with a fuel.
Regarding claim 9, Stanley as applied to claim 1 further discloses an unloading opening (Stanley 81) located below the intermediate sintering zone (see Stanley figure 2) for a controllable release of clinker (Stanley col 10 ln 52-59).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 3,205,405) as applied to claim 6 further in view of Chiang (US 2018/0160486).
Stanley as applied to claim 6 is silent regarding a controller and a temperature detection unit used for controlling the temperature of the kiln to reach a predetermined value at the sensor.
However, in the same field of endeavor of furnaces and kilns Chiang teaches a crucible device comprising a controller (Chiang 19), and a temperature sensor (Chiang 193) for measuring temperature near the nozzle and the controller adjusts heater power to increase temperature to a predetermined threshold value (Chiang [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stanley’s kiln to utilize Chiang’s controller and sensor to control the burners to provide precise temperature control improving the quality of the materials produced by the furnace.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 3,205,405) as applied to claim 1 above, and further in view of Knoch (DE 2 312 538).
Regarding claim 10, Stanley as applied to claim 1 is silent regarding the distance between the first and second wall.
However, in the same field of endeavor of kilns, Knoch teaches a kiln comprising a first and second wall formed in a ring shape (see Knoch figure 1) and teaches that typical designs are limited by penetration depth of gases and heat (Knoch [0003]) and that a ring shape with burners on both walls can allow larger sizes (Knoch [0014]). Knoch specifically recites an outer diameter of 9 meters and an inner diameter of 3 meters (Knoch [0014]). Examiner notes that these diameters result in a distance between the walls of 6 meters.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stanley’s kiln by maximizing the diameter using Knoch’s teaching that a ring kiln can operate properly with a distance between the walls of 6 meters.
Claims  11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 3,205,405).
Regarding claim 11, Stanley discloses a method of roasting/sintering cement (Stanley col 2 ln 30-38). Examiner notes that clinker is produced by sintering cement materials and therefore inherently Stanley’s disclosed process referred to as sintering cement is clinker production.  Stanley discloses the method comprises using a vertical shaft kiln having a burning region with an intermediate sintering zone (Stanley 108) defined by a first wall (Stanley 20) and an opposite second wall (Stanley 22) formed in a ring shape one inside the other (see Stanley figures 1 and 2). The gap between the first wall and the second wall has a length of a predetermined distance (see Stanley figures 1 and 2). Stanley’s method comprises the steps of feeding cement raw material (Stanley col 6 ln 56-66) homogenously into the sintering zone at a sintering temperature (Stanley col 8 ln 26-34) of around 2700 degrees Fahrenheit. Stanley further discloses the sintering zone is designed with the ring shaped walls to provide a uniform heat distribution pattern (Stanley col 10 ln 28-51) to transform raw materials uniformly into a homogenous clinker (Stanley col 2 ln 39-42).
Stanley is silent regarding the temperature reaching 1800 degrees Celsius in the sintering zone (Stanley’s disclosed 2700 degrees Fahrenheit is equal to 1480 degrees Celsius). However, Stanley discloses that the temperature is a results effective variable that varies with different materials being sintered, roasted, or calcined (Stanley col 8 ln 16-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize Stanley’s sintering temperature for producing clinker from a specific mixture of raw materials by increasing the sintering temperature to 1800 degrees Celsius to improve quality of the produced clinker.
Regarding claim 12, Stanley as applied to claim 11 further discloses the step of controllably releasing the sintered material also known as clinker (Stanley col 10 ln 52-67) in an experimentally .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2015/0275107) discloses a coal pyrolyzing furnace with a concentric wall structure similar to the claimed kiln.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Thursday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/               Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762